DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 4-13 are current in the application.  Claims 1 and 4-13 are currently under examination. Claims 2-3 have been cancelled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Terry Sanks as instructed by Mr. William Hobby on February 14, 2022.

The application has been amended as follows: 
Claim 1. A method of decomposing carbon dioxide gas comprising: 
evacuating air from a reaction container; 
combining carbon dioxide gas and water vapor gas molecules in said reaction container; 
pressuring said reaction container holding said carbon dioxide with a pressure of from 14.7 to 100 psi; 
directing a mid-infrared laser beam having a wavelength of 2.3 to 3.3 microns into said reaction container to photo- dissociate the carbon dioxide gas into carbon, oxygen and carbon- oxygen activated species; and recombining the activated species to form solid carbon- oxygen structures, said solid carbon-oxygen structures having the composition CmOn where m ≥ n; whereby carbon dioxide gas is decomposed.
Claim 11. A method of decomposing carbon dioxide gas comprising: 
combining carbon dioxide gas and water vapor gas molecules under pressure of between 14.7 to 100 psi in a reaction container having the air evacuated therefrom; 
directing a laser beam having a wavelength of 2.3 to 3.3 microns into said reaction container to photo-dissociate the carbon dioxide gas into carbon, and oxygen; 
and capturing heat released by said reaction; whereby carbon dioxide gas is decomposed to form solid carbon- oxygen structures, said solid carbon-oxygen structures having the composition CmOn where m ≥ n.
Response to Arguments
Applicant's arguments, see Remarks pages 6-11, filed February 9, 2021 have been fully considered and are persuasive in light of the Examiner’s Amendment above; i.e. that the solid carbon-oxygen structures have the composition CmOn where m ≥ n.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Tamura et al does not teach directing a mid-infrared laser beam having a wavelength of 2.3 to 3.3 microns into a reaction container to photo- dissociate carbon dioxide gas into carbon, oxygen and carbon- oxygen activated species; and recombining the activated species to form solid carbon- oxygen structures, said solid carbon-oxygen structures having the composition CmOn where m ≥ n.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 4-13 are allowed. Claims 2-3 have been cancelled by Applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794            

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794